Citation Nr: 1200260	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  93-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 9, 1968, to July 25, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's application to reopen a previously denied claim for service connection for a low back disability.  In a May 1999 decision, the Board denied the application to reopen the previously denied claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In an April 2001 Order, the Court vacated the May 1999 decision and remanded the matter to the Board.  

In a June 2002 decision, the Board determined that new and material evidence had been submitted, and the claim was reopened.  The Board also determined that additional development was needed as to the underlying claim for service connection.  Accordingly, in June 2002, the Board undertook additional development of the evidence as to the claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that was later invalidated.  Disabled Am Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 2003, the Board remanded the claim for additional development.  In a May 2004 decision, the Board denied the Veteran's claim for service connection.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion to Vacate and Remand, the Court, in a January 2005 Order, vacated the May 2004 decision and remanded the appeal to the Board.  In June 2005, the Board again remanded the claim for additional development.  

In March 2006, the Board denied the claim.  The Veteran appealed that decision to the Court and in an April 2008 Memorandum Decision, the Court vacated the March 2006 decision and remanded the appeal to the Board.  In April 2009, September 2009, and September 2011, the matter was again remanded by the Board for further development.

The appeal is REMANDED to the RO. 




REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary.  

The Board last remanded the Veteran's claim to obtain an etiology opinion.  The examiner was requested to review the claims file and provide the Veteran's current diagnosis with regard to the Veteran's low back and to opine whether it is at least as likely as not that the Veteran had a chronic back disability during service or whether any current low back disability was incurred in or aggravated by the Veteran's service.  The examiner was specifically requested to reconcile the opinion with other opinions of record dated in April 2002, November 2002, July 2005, August 2005, January 2010, and November 2010.

Associated with the claims file are VA medical opinions dated in September 2011 and October 2011 from the same VA examiner who also submitted an opinion in November 2010.  The examiner indicated in the September 2011 opinion that it was less likely than not that the Veteran's minor injury to her lumbosacral spine which occurred in 1968 resulted in significant degenerative joint disease/osteoporosis, chronic pain, and lumbosacral spine disability.  The examiner noted that the Veteran's injury in service was minor.  In the October 2011 opinion, the examiner stated that the claims file had been reviewed and reiterated the same opinion proffered in September 2011.  The examiner failed to specifically state the current low back diagnoses or indicate whether the current low back disability was a chronic disability during service, and failed to reconcile the opinion with any of the other opinions of record.  

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been fulfilled, the Board itself errs in failing to ensure compliance.  Therefore, because the development sought by the Board in this case has not been fully completed, another remand is required.  38 C.F.R. § 19.9 (2011).

Additionally, VA outpatient treatment reports dated through October 2010 show that the Veteran has sought treatment for a low back disability.  Any additional VA records dated after October 2010 should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated after October 2010.  If the Veteran identifies any other relevant medical records, those records should also be obtained.  

2.  Arrange for a VA examiner who has not previously provided an opinion to review the Veteran's entire claims file including private treatment records.  The review should be indicated in the report.  No further examination of the Veteran is necessary unless the examiner determines otherwise.  The examiner must  specifically reconcile the opinion with all other opinions of record, including the April 2002, November 2002, July 2005, August 2005, January 2010, November 2010, September 2011, and October 2011 VA opinions.  The rationale for all opinions must be provided.  The examiner should specifically provide the following:

(a)  Diagnose any current low back disability.  

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran had a chronic low back disability during her service, including complaints of and treatment for low back pain and X-ray findings of a narrowing of the L5-S1 disc space during service?

(c)  Is it at least as likely as not (50 percent probability or more) that any current low back disability was incurred in or aggravated by the Veteran's service, including complaints of and treatment for low back pain and X-ray findings of a narrowing of the L5-S1 disc space during service?

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

